DETAILED ACTION
The following is a Final Office action in response to communications received 5/23/22. Claims 6 and 14 have been canceled. Claims 1, 7, 9, 15, and 17 have been amended. Therefore, claims 1-5, 7-13, and 15-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1, 9, and 17 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for preventing the loss of events”. The claim(s) recite(s) the limitation(s) of “classifying each of the plurality of events as a first class event with a relatively high priority or a second class event with a relatively low priority, based on one or more event attributes”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a memory device“ in claims 1 and 9 and “a non-transitory computer-readable medium” in claim 17, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim(s) encompass(es) the user manually classifying each of the events as either high or low priority. Classifying is decision making, and more specifically sorting a mental process. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being evaluation, judgment, and opinion.
This judicial exception is not integrated into a practical application because the additional elements recited in claims 1, 9, and 17 are recited at a high level of generality, i.e., as generic processor performing a generic computer function. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0028-0033], fig. 1).
Claim(s) 2-5, 7, 8, 10-13, 15, 16, and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-5, 7-13, and 15-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p. 8-9 of remarks) that claims 1, 9, and 17 now recite significantly more than a conventional computer implementation, the examiner respectfully disagrees.
The examiner notes that limitations that the courts have found to qualify as “significantly more” includes “improvements to the functioning of a computer” or “effecting a transformation or reduction of a particular article to a different state or thing” as well as some other examples that could not apply in this situation (see MPEP 2106.05(A)). The examiner notes that a controller allocating a plurality of block in a “super block” for an event log does not effect, let alone improve, the functioning of the computer. Likewise no physical transformation is taking place and as such “significantly more” does not apply in this instance.
In response to applicant’s argument (see p. 9 of remarks) that a practical application is presented in the claims, the examiner disagrees.
The examiner notes that the relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application (see MPEP 2106.04(d)(I)) includes “An improvement in the functioning of a computer, or an improvement to other technology or technical field” or “Effecting a transformation or reduction of a particular article to a different state or thing”. The examiner notes that none of creating an event log, classifying events with a subjectively chosen priority, storing the events, and allocating super blocks effect, let alone improve, the functioning of the computer in any way and there is clearly no transformation or reduction either.
In response to applicant’s argument (see p. 9-10 of remarks) that the human mind cannot practically perform the claimed functions, specifically not allocating a plurality of blocks, the examiner disagrees.
The examiner first notes that at no time was it indicated in the prior action on the merits that allocation of blocks was a mental process and would agree that it is not. However, the Alice/Mayo test requires only a single instance of an abstract idea, a mental process in this case, be present within the claims. Once an abstract idea is determined to be present, then steps 2A, prong 2 and 2B try to determine if there is a practical application or significantly more, which as indicated in the response to arguments above, there is not. The examiner also notes that a claim that requires a computer may still recite a mental process (see MPEP 2106.04(a)(2)(III)(C)) in this case performing a mental process on a generic computer. Argument is moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113